DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvath (EP 1182037) in view of Scheffelin et al (U.S. Pat. 6,341,845)
Regarding claims 1, 18, a modular ink jet print head comprising a plurality of print head modules (12, 90) arranged end on end in a row (Figures 6-7; Abstract; Paragraphs 0038-0041)
A substrate (30); a plurality of parallel print head segments (Figure 6; one made of the two top dies 40, the other made of the two bottom dies 40), each print head segment extending longitudinally along a length of the substrate and comprising a plurality of print chips (40) arranged end on end in a row, each print chip in one row receiving ink from a respective one of the ink supply channels, 
	A plurality of fingers extend longitudinally from opposite ends of each print head module (Figure 5)
	Each finger comprise a portion of a respective one of the print head segments; and the fingers neighboring print head modules are interdigitated such that print head segments of neighboring print head modules overlap (Figures 5-6)
	Horvath is silent regarding a plurality of parallel ink supply channels (324) extending longitudinally along a length thereof, however Scheffelin (‘845) discloses a plurality of parallel ink supply channels extending longitudinally along a length thereof (Figure 7; Column 9, Lines 12-34)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Scheffelin (‘845) into the device of Horvath, for the purpose of transferring ink between ink supply assembly and the print head dies
	Regarding claim 2, wherein all print head modules are identical (Figures 2, 5-6)
	Regarding claim 3, wherein each print head module is oriented in a same direction with respect to a media feed direction (Figures 1, 6; Paragraphs 0020, 0023)
Regarding claim 4, wherein alternate print head modules are oriented in an opposite direction with respect to a media feed direction (Figure 7; Paragraphs 0020, 0023)
	Regarding claim 5, wherein the portion of each print head segment contained in a respective finger is positioned towards one lateral edge of the finger (Figures 5-6)
	Regarding claim 6, Horvath discloses the claimed invention except for wherein each print head module comprises at least four print head segments.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each print head module comprises at least four print head segments, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of providing each print head module comprises at least four print head segments, for the purpose of ejecting a recording fluid across the determined width of the substrate
	Regarding claim 7, Horvath discloses the claimed invention except for a print zone of the print head is less than 100 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a print zone of the print head is less than 100 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering In re Aller, 105 USPQ 233.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of providing each print head module comprises at least four print head segments, for the purpose of ejecting a recording fluid across the determined width of the substrate
	Regarding claim 8, wherein a number of fingers is twice a number of print head segments (Figure 7)
	Regarding claims 9, 19, Scheffelin (‘845) discloses wherein each substrate (36) has opposite first and second faces, the first face having one or more first PCBs (34, 78; Column 8, Lines 8-37) mounted thereon and the second face having one or more second PCBs (input/output contact pads 62; Column 5, Lines 50-61) mounted thereon (Figures 2-3, 5-7)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Scheffelin (‘845) into the device of Horvath, for the purpose of transferring ink between ink supply assembly and the print head dies
Regarding claim 10, Scheffelin (‘845) discloses wherein the first and second PCBs are generally perpendicular (Figures 2-3, 5-7)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Scheffelin (‘845) into the 
Regarding claims 11, 20, Scheffelin (‘845) discloses wherein the first and second PCBs are connected via electrical connectors extending through longitudinal slots defined in the substrate (Figures 2-3, 5-7; Column 8, Lines 8-37)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Scheffelin (‘845) into the device of Horvath, for the purpose of transferring ink between ink supply assembly and the print head dies
Regarding claim 12, Scheffelin (‘845) discloses wherein each pair of neighboring ink supply channels has one of the longitudinal slots positioned there-between (Figure 7; Column 8, Lines 8-56; Column 9, Lines 12-34)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Scheffelin (‘845) into the device of Horvath, for the purpose of transferring ink between ink supply assembly and the print head dies
Regarding claim 14, Scheffelin (‘845) discloses wherein each PCB comprises one or more external connectors selected from the group consisting of a power connector and a data connector (Column 5, Lines 50-61)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Scheffelin (‘845) into the 
	Regarding claim 15, wherein each ink supply channel has an ink port (54) at opposite ends thereof, the ink port extending away from the substrate (Figure 3)
	Regarding claim 16, Scheffelin (‘845) discloses wherein corresponding adjacent ink ports of neighboring print head modules are interconnected (Figure 7)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Scheffelin (‘845) into the device of Horvath, for the purpose of transferring ink between ink supply assembly and the print head dies
	Regarding claim 17, Scheffelin (‘845) discloses wherein the ink ports are connected to respective inlet and outlet channels of a common ink carrier extending a length of the print head (Figure 7; Column 9, Lines 12-34)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Scheffelin (‘845) into the device of Horvath, for the purpose of transferring ink between ink supply assembly and the print head dies

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvath (EP 1182037) as modified by Scheffelin et al (U.S. Pat. 6,341,845) and further in view of Jackson et al (U.S. Pub. 2017/0313098)
	Regarding claim 13, Jackson discloses wherein each ink supply channel has a base defining a plurality of ink outlets and a roof comprising an elongate flexible film, and wherein each print chip receives ink from one or more of the ink outlets (Paragraph 0027)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Horvath as modified by Scheffelin (‘845) and further in view of Jackson, for the purpose of transferring ink between ink supply assembly and the print head dies

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        September 9, 2021